Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 For further information, contact: » Kathleen A. Lally, Vice President  Investor Relations Phone: 973-430-6565 » Greg McLaughlin, Sr. Investor Relations Analyst Phone: 973-430-6568 » Yaeni Kim, Sr. Investor Relations Analyst Phone: 973-430-6596 January 31, 2007 PSEG ANNOUNCES 2006 RESULTS: $2.98 PER SHARE FROM CONTINUING OPERATIONS $3.71 PER SHARE OF OPERATING EARNINGS Results at High End of 2006 Guidance of $3.45 to $3.75 Per Share, Reflecting Strong Performance of Nuclear and Fossil Generating Facilities Company Reaffirms 2007 Guidance of $4.60 to $5.00 Per Share Public Service Enterprise Group (PSEG) reported today (January 31, 2007) 2006 Income from Continuing Operations of $752 million or $2.98 per share as compared to $886 million or $3.63 per share for 2005.
